Citation Nr: 0510345	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  00-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
arm gunshot wound (GSW) with damage to Muscle Group V, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1952 to March 1955.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2000 rating action that denied a rating in 
excess of 20 percent for residuals of a left arm GSW with 
damage to Muscle Group V.  A Notice of Disagreement was 
received in April 2000, and a Statement of the Case (SOC) was 
issued in September 2000.  A Substantive Appeal was received 
in October 2000, wherein the veteran requested a hearing 
before a Board Veterans Law Judge at the RO; in a December 
2000 written statement, he withdrew his hearing request 
before it could be held.  

By decision of December 2001, the Board denied a rating in 
excess of 20 percent for residuals of a left arm GSW with 
damage to Muscle Group V.  In October 2002, the appellant and 
counsel for the VA Secretary filed a Joint Motion with the       
United States Court of Appeals for Veterans Claims (Court) to 
vacate the Board decision and remand the claim to the Board.  
By Order subsequently in October 2002, the Court granted the 
Joint Motion, vacating the Board decision and remanding that 
issue to the Board for further proceedings consistent with 
the Joint Motion.

In March 2003, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The veteran and his representative were notified of 
that development by letter of June 2003.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
was later held to be invalid.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

As a result, in August 2003, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  By rating action of May 2004, the RO 
granted an increased rating from 20 percent to 30 percent for 
the residuals of a left arm GSW with damage to Muscle Group 
V, effective July 1999 (the date of the claim for increase).  
A Supplemental SOC (SSOC) was issued in July 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Flexion of the veteran's left arm was limited to 90 
degrees, in 2000, and left shoulder abduction was limited, at 
worst, to 75 degrees in 1999.

3.  The veteran's primary complaints associated with the left 
arm are pain and weakness.

4.  The veteran's residuals of a left (minor) arm GSW with 
damage to Muscle Group V are not more than severely 
disabling.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a left arm GSW with damage to Muscle Group V are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4. 7, 4.10, 4.14, 4.56, 
4.71a, 4.73, 4.118, Diagnostic Codes 5201, 5206, 5305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the August and September 1999 RO letters, the 
February 2000 rating action, the April 2000 RO letters, the 
September 2000 SOC, the November 2000, March and November 
2001, June 2003, and January and April 2004 RO letters, the 
May 2004 rating action, the July 2004 SSOC, and the December 
2004 RO letter, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit information 
and evidence.  

Additionally, the SOC, the March 2001 and January 2004 RO 
letters, and the SSOC variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2001 and 2004 RO letters specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter 2004 RO 
letter specifically notified the veteran to furnish any 
medical evidence that he had in his possession. Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four notice requirements have been met in this 
case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the February 2000 
rating action on appeal, inasmuch as the VCAA was not enacted 
until late 2000.  However, the Board finds that any lack of 
full, pre-adjudication notice in this case does not prejudice 
the veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOC issued between 2000 and 2004 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's August 
2003 Remand, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim by rating action of May 
2004.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand and Court Orders, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining VA examination reports in 1999, 2000, 2003, 
and 2004.  In April 2000, the RO furnished the veteran copies 
of VA examination reports that he requested.  In December 
2000, the veteran withdrew his request for a Board hearing 
before it could be held.  The veteran's representative has 
also provided exhaustive written arguments on the veteran's 
behalf in connection with this appeal in January and December 
2001, March 2003, July 2004, and January 2005.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  In 
March 2001, the veteran stated that he had no additional 
medical evidence to submit.  In October 2001, the veteran's 
representative reported that the veteran had no additional 
evidence to submit in connection with his appeal.  In 
February 2003, the veteran stated that he had no additional 
evidence or argument to submit, and requested the Board to 
proceed immediately with the adjudication of his appeal.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  



II. Background

The service medical records show that the veteran sustained a 
left arm GSW in January 1953.  The injury was a through-and-
through missile wound, with entrance at the lateral aspect of 
the arm and exit at the postero-medial aspect.  No nerve or 
artery involvement was found.  Slight purulent drainage was 
noted.  Secondary closure was performed on the wound, and the 
medial aspect healed without complications.  The lateral 
aspect became infected, and subsequently resolved with 
antibiotic treatment, and the veteran returned to duty after 
several weeks' treatment.  The GSW was noted to be healed.  
The service medical records are negative for any subsequent 
left arm treatment.  The veteran was noted to be right 
handed.  

On June 1955 VA examination, the veteran reported pain, 
stiffness, and aching in the left arm.  Examination showed 
non-adherent, non-symptomatic scars on the lateral and 
anterior aspects of the left arm, with no evidence of 
underlying tissue or muscle damage.  Neurological testing was 
negative.  

By rating action of July 1955, the RO granted service 
connection and assigned a   10 percent rating from March 1955 
under Diagnostic Code (DC) 5305 for residuals of a left arm 
GSW with damage to Muscle Group V.  By rating action of 
February 1994, the RO increased the assigned rating to 20 
percent, effective November 1993.  

In July 1999, the veteran filed a claim for an increased 
rating for his service-connected residuals of a left arm GSW.  

On September 1999 VA examination, the veteran complained of 
pain, weakness, and easy fatigability of the left arm and 
diminished grip strength in the left hand.  He reported no 
further left arm or shoulder surgery since military service.  
Examination showed mild tissue loss in the left arm, with 
evidence of adhesion and tendon, joint, and nerve damage.  
The possibility of bone damage was also noted.  There was 
decreased muscle strength of the left upper extremity, and 
muscle herniation was present.  The elbow and ulnar joints 
were normal.  Range of motion testing of the left shoulder 
showed abduction to 75 degrees actively and 90 degrees 
passively, flexion from 80 degrees to 100 degrees, external 
rotation to 60 degrees, and internal rotation to 90 degrees.  
During periods of flare-up, the range of motion was noted to 
be reduced by 50 percent.  X-rays of the left shoulder 
revealed no evidence of fracture or dislocation, and minimal 
degenerative changes of the left acromioclavicular joint.  

By rating action of February 2000, the RO denied a rating in 
excess of 20 percent for residuals of a left arm GSW.

On May 2000 VA examination, the veteran complained of left 
arm pain and weakness.  Examination showed 4+/5 strength of 
the deltoid and triceps; the remainder of the muscles of the 
distal left upper extremity displayed 5-/5 strength.  The 
examiner noted that the veteran's effort was poor with some 
of the testing.  Sensory testing showed a diffuse decrease in 
light touch and pinprick sensation throughout the left arm, 
and deep tendon reflexes of the biceps were 1+ on the left 
and 2+ on the right.  Range of motion testing showed forearm 
abduction to 90 degrees.  Phalen's and Tinel's signs were 
positive at the left wrist, suggestive of carpal tunnel 
syndrome.  The examiner opined that any such carpal tunnel 
syndrome was not a direct result of the veteran's GSW, but 
that it was within the realm of possibility that it was a 
result of left arm disuse.  The examiner also noted that some 
proximal loss of strength in the deltoid, biceps, and triceps 
might be a result of direct injury to those muscles secondary 
to the missile wound.  Lastly, the examiner commented that it 
was possible that the veteran had a proximal nerve injury due 
to his missile wound, but he found little objective evidence 
for this in terms of the distribution of sensory loss or the 
pattern of muscle loss.    

August 2000 VA electromyographic (EMG) and nerve conduction 
velocity studies of the left upper extremity were normal, 
with no electrodiagnostic evidence for a median 
mononeuropathy at or distal to the wrist (i.e., carpal tunnel 
syndrome), cervical radiculopathy, or any other neuropathic 
process.  

On June 2003 VA orthopedic examination, the veteran 
complained of a pulling sensation around the left shoulder, 
tingling in the hand, and tingling and numbness in the small 
and ring fingers, which symptoms limited his ability to 
perform recreational activities such as golfing and fishing.  
On examination, left shoulder active abduction was to 120 
degrees, external rotation to 70 degrees, and internal 
rotation to L-4.  Triceps and biceps strength, as well as 
extensor pollicis longus (tendon), wrist extension and 
flexion, and dorsal interossei strength were each 5/5.  The 
2.5 centimeter entrance wound over the anterolateral mid-arm 
level and the                   4-centimeter exit wound over 
the posterolateral arm distal to the deltoid were each well-
healed and non-tender.  X-rays of the humerus were 
unremarkable.  

The diagnostic impression was left arm GSW involving the 
lateral surface of the arm, with no evidence of fracture or 
muscle involvement.  The examiner commented that the through-
and-through nature of the GSW indicated that it did not 
excessively involve the deep structures.  He opined that the 
veteran's left shoulder subacromial impingement was not 
related to the GSW or his other military experience.  
Moreover, both wounds were distal to the deltoid muscle, and 
thus there was no deltoid muscle involvement.  The triceps 
muscle had good bulk and contracted normally with resisted 
extension of the elbow.  The biceps muscle likewise had good 
bulk and normal tone with resisted flexion of the elbow.  
Ulnar nerve paresthesias were exacerbated by hyperflexion of 
the elbow, indicating that the veteran might have some 
cubital tunnel syndrome that the examiner opined was not 
related to the GSW, inasmuch as the GSW involved the lateral 
arm, which was anatomically distinct from the course of the 
ulnar nerve along the medial side of the arm.  The examiner 
concluded that the veteran was fortunate to have little if 
any residual sequelae from the left arm GSW, which appeared 
to have been superficial.     

On June 2003 VA neurological examination, the veteran 
complained of decreased left shoulder range of motion, and 
upper arm shooting pains which disrupted his sleep.  
Examination showed a small scar from the entrance wound over 
the left upper biceps region just lateral to the humerus, and 
another small scar from the exit wound over the upper triceps 
region laterally.  There was some pain on palpation of the 
anterior scar, with full passive range of motion around the 
shoulder and arm.  No Tinel's sign was associated with the 
palpation, or found elsewhere in the upper extremities.  The 
veteran described diffuse loss of all sensory modalities in 
the left arm, especially over the left forearm in no 
particular cutaneous field or dermatome pattern.  The 
examiner noted that there appeared to be some elaboration on 
the sensory examination, and some give-way quality of testing 
of muscle strength.  At most, there was very minimal, if any, 
weakness in the left upper extremity that needed to give way.  
There was no muscle atrophy.  August 2000 left upper 
extremity EMG and nerve conduction velocity studies were 
noted to have been completely normal, showing no evidence of 
radiculopathy, carpal tunnel syndrome, or abnormality in any 
nerve distribution tested (median, ulnar, and radial 
sensory).

The assessment was left upper arm bullet injury, not 
associated with nerve or muscle injury based on objective 
examination.  The examiner noted a possible local nerve 
injury associated with the scarring, and that the veteran 
appeared to have preservation of all large nerves including 
the radial, median, ulnar, and all branches of the brachial 
plexus.  Although the distribution of the veteran's sensory 
complaint was unexplained anatomically, and given the 
tendency for elaboration, the examiner opined that 
nevertheless it was likely that he did have some local pain 
related to the injury which appeared to be most bothersome 
during sleep.  

On February 2004 VA outpatient general medical examination, 
the veteran had full use of his left arm, with no deformities 
or disfigurement of the arm.

In an April 2004 addendum to the June 2003 VA neurological 
examination report, the same VA physician opined that it was 
at least as likely as not that the small afferent pain fibers 
associated locally with the muscle and scar tissue were from 
the veteran's remote left upper arm GSW injury, resulting in 
chronic localized pain.  There was no significant evidence 
for large fiber nerve injury or neurologic deficit, as 
indicated in the June 2003 examination report.  There 
appeared to be preservation of all large nerves, including 
the radial, median, ulnar, and all branches of the brachial 
plexus.  Based on clinical examination, the examiner also 
noted that the veteran had normal left upper extremity 
EMG/nerve conduction velocity studies in August 2000, showing 
no evidence of radiculopathy or carpal tunnel syndrome.  
Lastly, the physician opined that the veteran's chronic pain 
associated with muscle injury was probably real and 
moderately disabling.    
 
By rating action of May 2004, the RO granted an increased 
rating, from 20 percent to 30, percent for the residuals of a 
left arm GSW with damage to Muscle Group V, effective July 
1999.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155;    
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran is currently rated 30 percent disabled pursuant 
to DC 5305 for residuals of a left (minor) arm GSW with 
damage to Muscle Group V.  DC 5305 provides criteria for 
rating damage to Muscle Group V, the flexor muscles of elbow, 
including the (1) biceps, (2) the brachialis, and (3) the 
brachioradialis.  The function of Muscle Group V is to allow 
elbow supination (1) (the long head of the biceps is the 
stabilizer of the shoulder joint), and flexion of the elbow 
(1, 2, 3).  For a non-dominant limb, a 30 percent rating is 
assigned for a severe injury to Muscle Group V; a 20 percent 
rating for a moderately-severe injury; a 10 percent rating 
for a moderate injury; and a noncompensable rating for a 
slight injury.  30 percent is the maximum rating available 
under DC 5305 for injury to Muscle Group V of a non-dominant 
limb.  38 C.F.R. § 4.73, DC 5305.  

Under the rating schedule, moderately-severe muscle 
disability requires a showing of a through-and-through or 
deep penetrating wound by a small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The service department record or other evidence 
must show hospitalization for a prolonged period for 
treatment of the wound.  There must be a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings must include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There must be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4).  

After a careful review of the entire evidence of record, the 
Board concludes that the veteran's residuals of a left arm 
GSW with damage to Muscle Group V are no more than 30 percent 
disabling, which rating for severe muscle disability is the 
maximum disability rating allowable under DC 5305 for injury 
to Muscle Group V of a non-dominant limb.  Although the 
veteran sustained a through-and-through GSW, the 
contemporaneous medical evidence shows that there was no 
evidence of major nerve or artery involvement.  While the 
area of the entrance wound initially became infected, this 
infection resolved with antibiotic treatment, and the 
remainder of his service medical records are negative for any 
additional treatment for the GSW.  Extensive debridement or 
prolonged infection was not noted.  There was no showing of 
sloughing of soft parts, and although the GSW resulted in 
scars, these scars were initially found on the 1955 VA 
examination to be non-adherent and non-symptomatic.  The 
veteran's complaints following service consisted primarily of 
pain, aching, and weakness of the left arm and shoulder 
region, especially after prolonged use.  However, beyond a 
complaint of pain over the wound region, there was no 
evidence for many years following service of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability (loss of power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c)).

When the VA examined the veteran in 1999, he had no history 
of any further medical treatment for his left arm and 
shoulder.  Tissue loss of the left arm was described only as 
mild.  Left shoulder X-rays revealed no evidence of fracture 
or dislocation, and only minimal degenerative changes of the 
left acromioclavicular joint.  Additionally, no nerve or bone 
damage was noted at the time of the initial injury, or upon 
subsequent examination in May 2000, and August 2000 EMG 
studies ruled out the presence of radiculopathy and carpal 
tunnel syndrome.  While the veteran does have some loss of 
strength in the left upper extremity, this loss is at worst 
4+/5, according to the May 2000 VA examination report.  
Likewise, left arm reflexes were are only reduced to +1, as 
compared to +2 on the right.  Muscle strength was 5/5 on June 
2003 VA examination, and the examiner opined that the veteran 
had little if any residuals sequelae from the superficial 
left arm GSW.  

Although there is evidence of scarring and some loss of 
muscle substance in the missile track, the scars have not 
been described as ragged, nor was it shown that the veteran 
sustained wide damage to muscle groups in the missile track.  
There is no evidence that the affected muscles swell or 
harden abnormally in contraction, and while the veteran has 
some loss of muscle strength, this loss has not been 
characterized as severe.  Rather, the June 2003 VA 
neurological examiner opined that the veteran appeared to 
have preservation of all large nerves including the radial, 
median, ulnar, and all branches of the brachial plexus.  A 
February 2004 VA examiner opined that the veteran had full 
use of his left arm.  In April 2004, the same VA neurologist 
who examined the veteran in June 2003 reiterated that there 
was no significant evidence of large fiber nerve injury or 
neurological deficit, and opined that his chronic pain 
associated with muscle injury was no more than moderately 
disabling.

With respect to rating the veteran's left arm GSW under DCs 
other than 5305, the Board finds that this is not warranted 
on the facts of this case, inasmuch as VA physicians in 2003 
and 2004 have ruled out damage to Muscle Groups other than V 
as a component of the veteran's service-connected left arm 
GSW.  In this regard, the Board notes the June 2003 VA 
orthopedic examiner's opinion that the veteran's left arm GSW 
involved only the lateral surface of the arm, with no 
evidence of fracture or muscle involvement; the through-and-
through nature of the GSW indicated that it did not 
excessively involve the deep structures.  The doctor opined 
that the veteran's left shoulder subacromial impingement was 
not related to the left arm GSW or his other military 
experience.  Moreover, both wounds were distal to the deltoid 
muscle, and thus there was no deltoid muscle involvement.  
The triceps muscle had good bulk and contracted normally with 
resisted extension of the elbow.  The biceps muscle likewise 
had good bulk and normal tone with resisted flexion of the 
elbow.  Ulnar nerve paresthesias were exacerbated by 
hyperflexion of the elbow, indicating that the veteran might 
have some cubital tunnel syndrome that the examiner opined 
was not related to the GSW, inasmuch as the GSW involved the 
lateral arm, which was anatomically distinct from the course 
of the ulnar nerve along the medial side of the arm.  The 
examiner concluded that the veteran was fortunate to have 
little if any residual sequelae from the left arm GSW, which 
appeared to have been superficial.     

Although the April 2004 VA neurological examiner opined that 
it was at least as likely as not that the small afferent pain 
fibers associated locally with the muscle and scar tissue 
were from the veteran's remote left upper arm GSW injury, 
resulting in chronic localized pain, the Board finds that 
this disability is contemplated by the currently-assigned 30 
percent rating under DC 5305.  There was no significant 
evidence for large fiber nerve injury or neurologic deficit, 
as indicated in the June 2003 VA examination report.  There 
appeared to be preservation of all large nerves, including 
the radial, median, ulnar, and all branches of the brachial 
plexus.  Based on clinical examination, the examiner also 
noted that the veteran had normal left upper extremity 
EMG/nerve conduction velocity studies in August 2000, showing 
no evidence of radiculopathy or carpal tunnel syndrome.  
Lastly, the physician opined that the veteran's chronic pain 
associated with muscle injury was probably real and no more 
than moderately disabling.    

The Board emphasizes that any pain and weakness associated 
with the veteran's residuals of a left arm GSW, and any 
resulting functional loss (i.e., limitation of motion), are 
contemplated in the relevant rating criteria for evaluating 
muscle injuries, and have been considered in the assignment 
of the current evaluation.  Simply stated, the veteran is not 
entitled to a higher evaluation on the basis of consideration 
of these factors, alone.  

In this regard, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the Court held that, in 
evaluating a service-connected shoulder disability under DC 
5201, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  While 
limitation of motion is a consideration in evaluating the 
extent of injury in cases of muscle disability, the 
symptomatology cited by DeLuca is contemplated in the 
evaluation of muscle injuries from missiles under the muscle 
injury DCs set forth in 38 C.F.R. § 4.73.  As indicated 
above, the rating schedule specifically provides that, for 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, a lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Since the 
symptoms considered in DeLuca were deemed by the Court to be 
those over and above the measured limitation of motion of the 
affected joint, the Court found that the rule against 
pyramiding did not apply.  In this case, however, the 
symptoms contemplated by DeLuca and by the rating schedule 
for evaluating muscle injuries are essentially identical.  
The rule against pyramiding, which precludes the evaluation 
of the same service-connected disability under different DCs 
for the purpose of artificially increasing the service-
connected evaluation, would rightly apply.  38 C.F.R. § 4.14.

The Board notes that recent examinations have revealed the 
presence of degenerative changes, to include with respect to 
the left acromioclavicular joint.  While such findings have 
not definitively been medically identified as among the 
residuals of the service-connected GSW, and the June 2003 VA 
orthopedic examiner opined that the veteran's left shoulder 
subacromial impingement was not related to the GSW or his 
other military experience, the Board has, as the RO has done, 
considered evaluation of the veteran's disability, 
alternatively, on the basis of limitation of motion.  See 
38 C.F.R. §§ 4.71, DCs 5003, 5010.  The Board notes that 
consideration of functional loss due to pain, weakness, and 
the other factors noted above, are appropriate considerations 
in evaluating a disability on the basis of limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

As is noted within the criteria for DC 5305, Muscle Group V 
is responsible for joint movement at the elbow.  However, May 
2000 VA examination findings show only left forearm flexion 
limited to 90º, which would warrant only a 20 percent rating 
if evaluated for this disability.  38 C.F.R. § 4.71a, DC 
5206.  Significantly, there is no showing that, even 
considering the veteran's complaints of pain and weakness, 
left arm flexion is or has been limited to 45 degrees, which 
is required for the next higher, 40 percent rating for the 
minor arm.  Id.  Likewise, the veteran reported limitation of 
motion of the left shoulder, but his abduction was shown to 
be, at worst, limited to 75º in 1999.  This finding indicates 
minor arm/shoulder motion falling between motion limited at 
shoulder level and midway between the side; in either 
scenario, this degree of disability would warrant no more 
than a 20 percent rating.  The June 2003 VA examination 
findings provide no basis for an increased rating, as the 
veteran could abduct his shoulder to 120 degrees.   See 
38 C.F.R. § 4.71a, DC 5201.  Even considering the veteran's 
complaints of pain and weakness, there is no showing of 
limitation of motion of, or of functional loss in the left 
arm/shoulder comparable to, motion limited to 25 degrees from 
the side.  In any event, 30 percent is the maximum rating 
available under DC 5201 for limitation of motion of a minor 
arm. Id.  A 40 percent rating would require a showing of 
unfavorable ankylosis of the left scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side; improving left shoulder abduction from 75 degrees to 
120 degrees between 1999 and 2003 clearly shows that the 
veteran does not have ankylosis of the shoulder.  See 
38 C.F.R. § 4.71a,  DC 5200.  Therefore, evaluation of the 
veteran's disability under the criteria for limitation of 
motion or ankylosis of the left upper extremity would not 
result in a rating in excess of 30 percent.  

Additionally, there is no showing that the veteran's left arm 
disability reflects so exceptional or unusual a disability 
picture as to warrant assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the September 2000 SOC).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Moreover, the condition is not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of the currently assigned 30 percent for residuals 
of a left arm GSW with damage to Muscle Group V must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 30 percent for residuals of a left arm 
GSW with damage to Muscle Group V is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


